In a proceeding pursuant to CPLR article 78 to review a resolution of the respondent City of Mount Vernon Industrial Agency, adopted December 20, 1999, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), dated January 10, 2001, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, with costs.
It is correctly conceded that this appeal has been rendered academic by a subsequent determination on the merits of all of the substantive arguments raised herein (see Matter of Village of Pelham v City of Mount Vernon Indus. Dev. Agency, 302 AD2d 397 [decided herewith]). Thus, the appeal must be dismissed. Ritter, J.P., Altman, H. Miller and Adams, JJ., concur. [See 187 Misc 2d 444.]